             Case 2:18-mj-00867-GWF Document 22 Filed 05/21/19 Page 1 of 3



 1   Benjamin C. Durham
     Nevada Bar No. 7684
     BENJAMIN DURHAM LAW FIRM
 2   601 S. Rancho Dr. Ste B14
     Las Vegas, Nevada 89106
 3   (702) 631-6111 / Fax: (702) 960-4084
     bdurham@vegasdefense.com
 4
     Counsel for Taeler Mylott
 5

 6                UNITED STATES DISTRICT COURT
                       DISTRICT OF NEVADA
 7                                          -oOo-

 8   UNITED STATES OF AMERICA,                   Case No. 2:18-mj-00867-GWF
 9          Plaintiff,                           Stipulation to Continue Preliminary
                                                 Hearing Date (Fifth Request)
10   vs.
11   TAELER MYLOTT,
12          Defendant.
13

14            IT IS HEREBY STIPULATED AND AGREED, by and between

15   NICHOLAS TRUTANICH, United States Attorney, KEVIN SCHIFF, Assistant

16   United States Attorney, counsel for the United States of America, and BENJAMIN

17   C. DURHAM, counsel for the defendant TAELER MYLOTT:

18            THAT the preliminary hearing currently scheduled for May 24, 2019, at

19   4:00 p.m., before Magistrate Judge George W. Foley, Jr., be vacated and set to a time

20   convenient for the Court, but no sooner than 90 days from the current setting.

21             This Stipulation is entered into for the following reasons:

22

23

24

25
                Case 2:18-mj-00867-GWF Document 22 Filed 05/21/19 Page 2 of 3



 1               1. The Government provided a large volume of discovery to defense

 2   counsel who is still reviewing and needs additional time to prepare for a preliminary

 3   hearing.

 4               2. This case is being reassigned within the United States Attorney’s office

 5   and new counsel needs additional time to review the case.

 6               3. The parties anticipate a negotiated resolution which would obviate the

 7   need for a preliminary hearing.

 8               4. Counsel for the defendant and counsel for the government agree to the

 9   continuance.

10               5. The defendant is not detained and agrees to the continuance.

11               6. Denial of this request for continuance could result in a miscarriage of

12   justice.

13               7. This is the fifth request for a continuance.

14

15      Dated this 21st day of May 2019.

16
                                                      Respectfully Submitted,
17                                                    NICHOLAS TRUTANICH
                                                      United States Attorney
18
                                                      /s/ Kevin Schiff
19                                                    KEVIN SCHIFF
                                                      Assistant United States Attorney
20
                                                      /s/ Benjamin C. Durham
21                                                    BENJAMIN C. DURHAM
                                                      Counsel for MYLOTT
22

23
                                              2
24

25
            Case 2:18-mj-00867-GWF Document 22 Filed 05/21/19 Page 3 of 3



 1

 2
                  UNITED STATES DISTRICT COURT
                       DISTRICT OF NEVADA
 3                                        -oOo-

 4   UNITED STATES OF AMERICA,                 Case No. 2:18-mj-00867-GWF

 5          Plaintiff,
                                               ORDER
 6   vs.

 7   TAELER MYLOTT,

 8          Defendant.

 9

10
           Based on the Stipulation of counsel and good cause appearing,
11
           IT IS ORDERED that the Preliminary Hearing, currently scheduled for
12                                                             August 22, 2019
     May 24, 2019, at 4:00 p.m., be vacated and continued to ____________________, at
13
     _____________
       4:00        p.m.
14                                   May
           DATED this 22nd
                      ____ day of ____________, 2019.
15

16
                                          ___________________________________
                                          HONORABLE GEORGE W. FOLEY, Jr.
17
                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23
                                          3
24

25
